Citation Nr: 0433021	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from April 1961 to October 
1982 with 5 months and 24 days of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied, in 
pertinent part, service connection for a post-traumatic 
stress disorder (PTSD).  The veteran has been represented by 
the Disabled American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

To request verification of in-service stressors through the 
U.S. Armed Services Center for Unit Records Research, the 
veteran must provide, at the minimum, a 60-day period in 
which the claimed stressor occurred.  In this case, the 
veteran reported that in the month of July 1965 (31 days), a 
bomb exploded on a street in downtown Saigon (see statement 
received in January 2001).  Although the veteran did not 
provide the unit of assignment, his service appraisal records 
show that during July 1965, he was assigned to the 439th 
Supply Squadron Pacific Air Forces (PACAF).  Furthermore, 
evidence shows that the veteran served in a combat zone: a 
memorandum from Captain Knapp in the 33rd Tactical Group, 2nd 
Air Division PACAF, shows that the veteran received Combat 
Zone Tax Relief, and a copy of a certificate shows that the 
veteran received Hostile Fire Pay in the month of July 1965 
for duty in a Hostile Fire Area.  Though not an indication of 
actual combat, the evidence supports the veteran's account 
that he served in Vietnam.

Because the veteran has provided the specific date range and 
the location of a stressful event and it appears that the 
veteran's unit of assignment can be identified, the Board 
finds that a verification of the veteran's in-service 
stressors should be made with the U.S. Armed Services Center 
for Unit Records Research (see M 21-1, Part III, 5.14).

Under the circumstance, the case is remanded for the 
following:

1. Contact and ask the veteran to provide any evidence 
in his possession that pertains to the claim.

2. Also, ask the veteran to provide a more detailed, and 
if possible, chronological description of his Vietnam 
experiences generally, with emphasis on those events 
which he believes caused him to develop PTSD, including 
as much specific information as possible as to dates, 
places and individuals/units.  
?	He should be requested to include in his 
narrative a description of his military 
occupation and general duties he performed at the 
time, and be advised that contemporaneous letters 
to home, medical reports, statements from fellow 
service members, and newspaper articles would 
also be helpful.  
?	The veteran should be informed that failure to 
respond or an incomplete response may result in 
denial of the claim.

3. Submit the veteran's written statements as to his 
alleged in-service stressors to the U.S. Armed Services 
Center for Unit Records Research for verification, 
including his stressor that occurred in July 1965.  The 
U.S. Armed Services Center for Unit Records Research 
should also disclose whether the veteran's unit 
performed any work in Vietnam between May to August 
1965.  Negative responses should be associated in the 
claims file.

4. Readjudicate the claim for service connection for 
PTSD.  If any remains denied, provide the veteran and 
his accredited representative with a supplemental 
statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on his claim, 
including a summary of the evidence and discussion of 
all pertinent legal authority.  Allow an appropriate 
period to respond before the case is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



